DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17005261 filed on August 27th, 2020 in which claims 1-8 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 08/27/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US Pub. Nº 2008/0303202), in view of Kitahara et al. (JP Pub. Nº 2002103598).

9.	Regarding independent claim 1: Noguchi et al. disclosed a recording medium conveying device ([0022], lines 1-2; also see Fig. 3) comprising: 
 	a conveyance belt having an endless loop shape ([0048], line 9; also see Fig. 3, reference 16) and capable of conveying recording media ([0052], lines 3-5; also see Fig. 1); 
 	a first sensor disposed upstream from the conveyance belt in a conveyance direction of a recording medium, the first sensor configured to detect the recording medium ([0084], lines 3-4; also see Fig. 16, reference 63); 
 	10a second sensor configured to detect a home position of the conveyance belt ([0055], lines 1-5 and [0056], lines 1-7; also see Fig. 4, reference 18. The optical sensor can detect the home position of the belt 16 based on the surface scale S); and
 	circuitry ([0057], lines 1-2; also see Fig. 3, reference 5) configured to adjust a rotation speed of the conveyance belt, while the conveyance belt makes one rotation, to eliminate an amount of deviation between a first detection timing of the recording medium detected by the first sensor and a second detection timing of the home position of the conveyance belt detected by the second sensor ([0059], lines 1-6 and [0063], lines 1-3).
 	Noguchi et al. are silent about the conveyance belt having a length capable of conveying a plurality of recording media in one rotation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitahara et al. with those of Noguchi et al. by using an endless belt having a length capable of conveying a plurality of recording media in one rotation in order to increase the processing speed of the apparatus.

10.	Regarding claim 2: The combination of Noguchi et al. and Kitahara et al. disclosed the recording medium conveying device according to claim 1, wherein the conveyance belt is configured to rotate at a plurality of steps of different belt rotation speeds ([0051], lines 1-4), and wherein, for each rotation of the conveyance belt, the circuitry is configured to: 20increase the rotation speed of the conveyance belt by one step ([0059], lines 1-6 and [0063], lines 1-3), when the first detection timing is earlier than the second detection timing; and decrease the rotation speed of the conveyance belt by one step, when the first detection timing is later than the second detection timing ([0059], lines 1-6 and [0063], lines 1-3).

11.	Regarding claim 4: The combination of Noguchi et al. and Kitahara et al. disclosed the recording medium conveying device according to claim 1, wherein the circuitry is configured to adjust the rotation speed of the conveyance belt when the amount of deviation is beyond an acceptable range (Noguchi et al. [0059], lines 1-4).

12.	Regarding claim 7: The combination of Noguchi et al. and Kitahara et al. disclosed an image forming apparatus (Noguchi et al. [0003], lines 1-2) comprising: the recording medium conveying device according to claim 1 (See the rejection of claim 1); and an image forming 

13.	Regarding claim 8: The combination of Noguchi et al. and Kitahara et al. disclosed the image forming apparatus according to claim 7.
 	Noguchi et al. are silent about further comprising a drying unit disposed at a position facing the conveyance belt, the drying unit configured to dry the recording medium on the conveyance belt.
 	Kitahara et al. disclosed a drying unit disposed at a position facing the conveyance belt, the drying unit configured to dry the recording medium on the conveyance belt (Fig. 2, reference 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitahara et al. with those of Noguchi et al. by providing a drying unit in the image forming apparatus in order to reduce the drying time of the printed image.

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US Pub. Nº 2008/0303202), in view of Kitahara et al. (JP Pub. Nº 2002-103598) as applied to claims 1, 2, 4, 7 and 8 above and further in view of Takatsuka (US Pub. Nº 2017/0075261).

15.	Regarding claim 5: The combination of Noguchi et al. and Kitahara et al. disclosed the recording medium conveying device according to claim 1.
 	The combination of Noguchi et al. and Kitahara et al. is silent about further comprising a notification device, wherein the circuitry is configured to cause the notification device to notify an abnormal status when the amount of deviation is beyond a correctable range.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takatsuka with those of the combination of Noguchi et al. and Kitahara et al. by notifying end users when the speed deviation of the endless belt is beyond a correctable range in order to prevent further damages to the apparatus.

Allowable Subject Matter
16.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
18.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853